     Case 1:19-cv-00496-NONE-EPG Document 41-1 Filed 08/02/21 Page 1 of 2




1

2

3

4

5                      UNITED STATES DISTRICT COURT
6                        For the Eastern District of California
7
                                     Fresno Division
8

9    Michael N. Anhar,                             No. 1:19-cv-00496-NONE-EPG

10                     Plaintiff/Petitioner;       [Proposed] Order Granting
          v.                                       Motion to Strike and Dismiss
11
                                                   Citibank’s Answer and
12   Citibank, N.A.,                               Counterclaim

13               Defendant/Respondent.             (ECF No. 41)

14
     Citibank, N.A.,
15
                        Counter-Claimant;
16        v.
17
     Michael N. Anhar,
18
                       Counter-Defendant.
19

20

21

22



                                               1
     Case 1:19-cv-00496-NONE-EPG Document 41-1 Filed 08/02/21 Page 2 of 2




1          Plaintiff (“Anhar”) is proceeding pro se and in forma pauperis in this

2    civil action against Defendant (“Citibank”) for breach of contract and civil
3    violations of the Fair Credit Billing Act. (ECF Nos. 1; 4.) On July 12, 2021,

4    Citibank filed its Answer and Counterclaim. (ECF No. 40.) On August 2,

5    2021, Anhar filed his instant Motion. (ECF No. 41.) [On August 17, 2021,
6    Citibank filed its Opposition. (ECF No. ##.) And on August 24, 2021, Anhar

7    filed his Reply. (ECF No. ##.)]

8          The matter was submitted on the record and briefs per L.R. 230(g) and
9    per this Court’s June 30, 2021 Amended Standing Order in Light of Ongoing

10   Judicial Emergency in the Eastern District of California. (ECF No. 39-2.)

11         The moving papers are in good order and make the requisite showing
12   to grant the requested relief. Citibank’s Answer includes prejudicially

13   insufficient defenses and redundant, immaterial, and impertinent matter, and

14   its Counterclaim fails to state a claim on which relief can be granted.
15   Accordingly, for good cause shown, Anhar’s Motion to Strike and Dismiss

16   Citibank’s Answer and Counterclaim (ECF No. 40) is GRANTED.

17
           IT IS SO ORDERED.
18
           Dated:
19                                          U.S. DISTRICT COURT JUDGE

20

21

22



                                            2
